Tewell, District Judge,
dissenting.
I cannot agree to the majority opinion in this case. Its potential effects are so far reaching that I deem it toy duty to state briefly a few of the reasons why I disagree with it.
The drainage district involved was constructed under the provisions of chapter 31, art. 1, Comp. St. 1929. I shall not here attempt to outline the provisions of that article. Suffice it to say that in this action no attack is made upon the constitutionality of such article, or any part of it, and that no attempt is made to allege or show that the proceedings by which the drainage ditch was established, and the special assessments levied, were other than in conformity to the provisions of such article, other than to- allege that the special assessments were greater than the benefits. It should further be noted that a section of said article 1, namely, 31-124, provides as. follows:
“The collections of assessments to be levied to pay for the location or construction of any ditch shall not be enjoined nor declared void; nor shall such assessment be set aside in consequence of any error or irregularity committed, or appearing in any of the proceedings provided by this article, and no injunction shall be allowed restraining the collection of any assessment until the party complaining shall first pay to the county treasurer the amount of his assessment; which amount so paid may be recovered from the county in an action brought for that purpose in case such injunction is made perpetual.”
As one basis for my dissent, I submit that the questions *610involved in determining whether or not a stated local improvement should be allowed, and, if so, in determining what should be the proceedings to establish it and to levy-special assessments thereby, in order to pay the cost thereof, on the property benefited, are questions peculiarly and solely legislative in nature. By said article 1 the legislature placed the power of the determination of the extent of the benefits, accruing to a parcel of land from the authorized local improvement in the county board. A review by the courts upon error proceedings of the action of such board is provided by statute. No such proceedings for review having been taken within the time provided by law, the action of such board has become final, and, in the absence of fraud or demonstrable mistake, is. not subject to collateral attack. See Special or Local Assessments, 48 Am. Jur. secs. 12, 13, 29 and 185; Kansas City S. Ry. Co. v. Road Improvement District, 266 U. S. 379, 45 S. Ct. 136; Milheim v. Moffat Tunnel Improvement District, 262 U. S. 710, 43 S. Ct. 694; Dodge County v. Acom, 61 Neb. 376, 85 N. W. 292; Tyson v. Washington County, 78 Neb. 211, 110 N. W. 634; Johannes v. Thayer County, 83 Neb. 689, 120 N. W. 176; Drainage District No. 1 v. Village of Hershey, 139 Neb. 205, 296 N. W. 879. In the case last above cited, the streets and ¿lleys were subject to assessment in some amount, but the court could not and did not determine such amount. Under the majority opinion, when this, case is tried to a jury, the only questions submissible to the jury are that of whether or not the special assessments exceeded the benefits and, if so, by how much,? The jury thereby take the pláce of the non judicial administrative body provided by the legislature.
A second basis for this dissent, which may be said to be a necessary corollary of the first above mentioned, is that section 77-1923, upon which the majority opinion is based, was never intended to apply, in any manner, to special assessments based upon benefits for local improvements, as distinguished from taxes levied without regard to benefits. To so apply it is to allow a jury in a judicial and collateral proceeding to perform the function of the administrative *611body in which the legislature placed the power of the determination of the extent of benefits. In the case of Hayman v. City of Grand Island, 135 Neb. 873, 284 N. W. 733, cited in the majority opinion, and, for convenience, hereinafter called the Hayman case, the jury in a judicial and collateral proceeding determined that the benefits were only about half as. much as the administrative body had determined. Is the judgment rendered upon their verdict a final determination of the extent of benefits, or is it any more apt to be equitable and just than was. the action of the administrative body? Many statutes that provide for local improvements and special assessments provide for a supplemental assessment, as. does article 1 above mentioned (see sec. 31-122). Others provide for a reassessment in case all or any portion of an assessment is declared invalid, an example being section 31-429, Comp. St. 1929.
T'o apply said section 77-1923 to special assessments for local improvements, as distinguished from the common-law remedy, is completely incompatible with the entire theory and the entire practicability of local assessment statutes. Such statutes are very necessary to progress, and are in accord with the growth of local self-government. It is common knowledge that there are in existence today in Nebraska hundreds of local improvement districts in which special assessments have been levied. Many times these special assessments are not paid for years after the local improvement is completed. Such was true in the case at bar. The majority opinion will allow their payment and recovery, either in whole or in part, under the provisions of said section 77-1923. If such a condition exists in our law, it is high time for the legislature to amend section 77-1923 in such manner as to cause it not to. apply to special assessments for local improvements based upon benefits, as distinguished from a tax that is levied without regard to benefits.
I agree that special assessments, based upon benefits cannot exceed the benefits, but contend that the authority to determine the extent of such benefits is solely in the legisla*612ture, or in such administrative body or bodies as the legislature may create or provide for, and to which it may delegate such authority. Under certain conditions, courts in a collateral proceeding may enjoin all, or parts of, special assessments, but in so doing should not determine the extent of the benefits. Road Improvement District v. Missouri P. Ry. Co., 274 U. S. 188, 47 S. Ct. 563. There does exist a common-law right of action to recover special assessments after involuntary payment, or when paid and the improvement never constructed. Such an action, however, is subject to< the defefises of waiver and estoppel, such as failure to object until the improvement was completed, joining in the petition for the improvement, etc. Geib v. County of Morrison, 119 Minn. 261, 138 N. W. 24, 9 A. L. R. 839. See, also, Annotation. 9 A. L. R. 842. Such an action is a very different proceeding than is a proceeding under section 77-1923.
As a third basis of this dissent, I submit that section 31-124 above quoted is an absolute bar to the maintenance of this action, even though section 77-1923 be held to include special assessments based on benefits. In the case of Morris v. Merrell, 44 Neb. 423, 62 N. W. 865, this court held that such section did not prevent an injunction where the proceedings thereunder were such as to render the assessments entirely void. In Loup River Public Power District v. Platte County, 141 Neb. 29, 2 N. W. 2d 609, a case involving the same parties, and the same assessments, as does this case, this court declared “the assessment is not void, neither is it illegal, but it is claimed to be excessive; * * * .” The legislature, without question, had: the power to provide the restrictions contained within said section 31-124, so long as there existed no such procedural defect, fraud, or demonstrable mistake, as to render the assessments entirely void. The case last above cited held that no such procedural defect, fraud, or demonstrable mistake existed in the assessments. involved. Under such condition, the injunction having been denied, said section 31-124 is a bar to this action.
In the Hayman case great reliance seems to have been *613placed upon the opinion in Cain v. City of Omaha, 42 Neb. 120, 60 N. W. 368. That case was not based upon section 77-1923, but rather upon a section of the same statute under which the special assessments- there involved were levied, such section being now section 16-628, Comp. St. 1929. Such section is a part of the method by which the legislature had declared the extent of the benefits should be determined. To my mind, the holding in the Hayman case is not in accord with any prior holding of this court. In City of Omaha v. Hodgskins, 70 Neb. 229, 97 N. W. 346 (based upon a statute preceding section 77-1923 in date), and in Dorland v. City of Humboldt, 129 Neb. 477, 262 N. W. 22, this court, impliedly at least, held section 77-1923 applicable to actions to recover special assessments. Certainly no logical reason for such a holding was given.
I submit that the holding in the Hayman case should be overruled, and section 77-1923 held not applicable in an action to recover special assessments based only upon benefits for local improvements. The judgment of the trial court in this action should be affirmed.